CHANGE IN CONTROL AGREEMENT

This Change In Control Agreement is effective as of the 13th day of April 2012
(“Effective Date”) between Wright Express Corporation (“WEX”), a Delaware
corporation headquartered in South Portland, Maine and Steven Elder (the
“Executive”).

WHEREAS, WEX employs the Executive as its Chief Financial Officer and desires to
retain the Executive who is amongst its key personnel and to eliminate any
distraction or concerns of the Executive in the event of a Change in Control.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

SECTION I
TERMINATION OF EMPLOYMENT IN
THE EVENT OF A CHANGE IN CONTROL

A. If the Executive’s employment terminates due to either a Without Cause
Termination or a Constructive Discharge, in either case within the time period
beginning 90 days before a Change in Control (as defined herein) and ending
365 days after a Change in Control, then WEX will pay the Executive (or his
surviving spouse, estate or personal representative, as applicable) (i) a cash
payment equal to the sum of the Executive’s then current Base Salary plus his
then current target Incentive Compensation Award, multiplied by 200%, payable,
at the Company’s option (but subject to Section II hereof), in either one lump
sum, equal installments not less frequently than once per month over a twelve
month period, or a combination of lump sum and equal installments not less
frequently than once per month over a twelve month period, and (ii) any and all
Base Salary and Incentive Compensation Awards earned but unpaid through the date
of such termination and any legitimate unreimbursed business expenses. In
addition, upon such termination, those of the Executive’s outstanding and
unvested WEX stock options and unvested WEX restricted stock units held by the
Executive as of the date of termination will immediately become vested. In
addition, WEX shall pay to the Executive in a lump sum an amount equal to the
present value of WEX’s share of the cost of medical and dental insurance
premiums for a twenty-four (24) month period, which amount shall be paid in the
next regularly scheduled payroll period immediately following the effectiveness
of the release required by Section I(C) hereof. Nothing contained herein is
intended to limit any of the Executive’s vested benefits under any WEX benefit
plan or program, including but not limited to rights with respect to stock
options, restricted stock units or long term incentive awards.

B. For purposes of this Agreement, the following terms have the following
meanings:

(i) “Termination for Cause” means termination because of (i) the Executive’s
willful failure to substantially perform his duties as an employee of WEX or any
subsidiary thereof (other than any such failure resulting from incapacity due to
physical or mental illness), (ii) any act of fraud, embezzlement, gross
misconduct, dishonesty or similar conduct, in each case against WEX or any
subsidiary thereof, (iii) the Executive’s conviction of or indictment for a
felony or any crime involving moral turpitude, (iv) the Executive’s gross
negligence in the performance of his duties, (v) the Executive’s knowing or
negligent making of a false certification to WEX pertaining to its financial
statements, or (vi) the Executive’s knowing or grossly negligent violation of
any provision of Section III of this Agreement or any knowing violation of WEX’s
Code of Business Conduct and Ethics. WEX will provide the Executive a written
notice that describes the circumstances being relied on for the termination with
respect to this paragraph. In the event that WEX terminates the Executive’s
employment without Cause but the Company later discovers evidence not known at
the time of termination that would have justified a Termination for Cause under
this paragraph, the Company may terminate the payment of all amounts to the
Executive pursuant to Section I, excluding any and all Base Salary and Incentive
Compensation Awards earned but unpaid through the date of such termination and
any legitimate unreimbursed business expenses.

(ii) “Constructive Discharge” means the Executive resigns in response to:
(i) any material failure of WEX to fulfill its obligations under this Agreement
(including without limitation any material reduction of the Base Salary, as the
same may be increased during the Period of Employment), (ii) a material and
adverse change to the Executive’s positions, duties and responsibilities with or
to WEX, (iii) the relocation of the Executive’s primary business office to a
location more than 50 miles from Portland, Maine or (iv) WEX’s failure to cause
this Agreement to be assumed by any successor to the business of WEX. The
Executive will provide WEX a written notice that describes the circumstances
being relied on for the termination with respect to this paragraph within sixty
(60) days after the event giving rise to the notice. WEX will have sixty
(60) days after receipt of such notice to remedy the situation prior to the
termination for Constructive Discharge.

(iii) “Without Cause Termination” or “Terminated Without Cause” means
termination of the Executive’s employment by WEX other than due to death,
disability, or Termination for Cause.

(iv) “Change in Control” means the happening of any of the following events:

(a) An acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (any of which, a “Person”) resulting in such Person having
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); excluding, however, the following: (A) Any
acquisition directly from the Company, other than an acquisition by virtue of
the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) Any acquisition by the
Company, (C) Any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) Any acquisition pursuant to a transaction which complies with clauses
(i), (ii) and (iii) of Section I(B)(iv)(c);or

(b) A change in the composition of the board of directors of the Company (the
“Board”) such that the individuals who, as of the Effective Date, constitute the
Board (such Board shall be hereinafter referred to as the “Incumbent Board”)
cease for any reason to constitute at least a majority of the Board; provided,
however, for purposes of this definition, that any individual who becomes a
member of the Board subsequent to the Effective Date, whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such, pursuant to this
proviso) shall be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (i.e., a solicitation of the type that was, or would have been,
subject to Rule 14a-12(c) of Regulation 14A promulgated under the Exchange Act)
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board shall not be so considered as a member
of the Incumbent Board; or

(c) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of shares or assets of another company (“Corporate Transaction”);
excluding, however, such a Corporate Transaction pursuant to which (i) all or
substantially all of the individuals and entities who are the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than 50% of, respectively, the
outstanding shares of common stock (or equity interests), and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable), as the case may be, of the entity resulting from such Corporate
Transaction (including an entity which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Corporate Transaction, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (ii) no Person (other than the Company, any employee benefit plan (or
related trust) of the Company or such entity resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, 50% or more of,
respectively, the outstanding shares of common stock (or equity interests) of
the entity resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors (or equivalent governing body, if
applicable) except to the extent that such ownership existed prior to the
Corporate Transaction, and (iii) individuals who were members of the Incumbent
Board will constitute at least a majority of the members of the board of
directors (or equivalent governing body, if applicable) of the entity resulting
from such Corporate Transaction; or

(d) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

C. Conditions to Payment. All payments due to the Executive under this Section I
shall be made as soon as practicable in accordance with Section I; provided,
however, that such payments, shall be subject to, and contingent upon, the
execution by the Executive (or his beneficiary or estate) of a release of any
and all claims against WEX and its affiliates in such reasonable form and
substance adopted by WEX. Such release shall not waive, release or limit (A) any
rights the Executive has, or may have, to indemnification and/or advancement of
expenses (1) under the Articles or Certificate of Incorporation, Bylaws, or
other corporate governance documents of WEX, to the extent arising out of
(x) claims asserted other than by WEX or its affiliates or (y) claims raised
derivatively by a shareholder on behalf of WEX or its affiliates, or (2) under
applicable law, or (B) any coverage or rights to coverage the Executive may have
under insurance maintained by WEX relating to the Executive’s actions on behalf
of WEX within the scope of and during the course of his employment with WEX. The
Company will provide Executive with a copy of such release not later than
21 days (45 days if Executive’s termination is part of an exit incentive or
other employment termination program offered to a group or class of employees)
before Executive’s termination of employment. Executive shall deliver the
executed release to the Company not later than eight days following his date of
termination. The payments due to the Executive under this Section I shall be in
lieu of any other severance benefits otherwise payable to the Executive under
any severance plan of WEX or its affiliates and/or any other agreement or
arrangement. Nothing herein shall be construed as limiting the Executive’s
entitlement to any other vested accrued benefits to which he (or his estate if
applicable) is then entitled under WEX’s applicable employee benefit plans,
including without limitation any disability or life insurance plan benefits
which may become payable.

SECTION II
OTHER TERMS RELATING TO TERMINATION OF EMPLOYMENT
PAYMENTS; REIMBURSEMENTS; SECTION 409A EXEMPTIONS:
DELAYED PAYMENTS UNDER SECTION 409A

A. Time of Payment. Amounts payable under Section I following Executive’s
termination of employment, other than those expressly payable on a deferred
basis that are subject to Section 409A of the Internal Revenue Code (“409A”),
will be paid (i) to the maximum extent possible under the Separation Pay Plan
Exemption (as defined in Section II(D) hereof), with the amounts subject to such
Exemption being paid no later than the last day of Executive’s second taxable
year following Executive’s taxable year in which the termination occur and
(ii) otherwise pursuant to and in compliance with the Short-Term Deferral
Exemption (as defined in Section II(C) hereof), with the amounts subject to such
Exemption being paid no later than March 15 of the calendar year following the
year of termination.

B. Reimbursements. Any reimbursements made or in-kind benefits provided under
this Agreement shall be subject to the following conditions:

(i) the amount of expenses eligible for reimbursement or in-kind benefits
provided in any one taxable year of Executive shall not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided in any other
taxable year of Executive;

(ii) the reimbursement of any expense shall be made no later than the last day
of Executive’s taxable year following Executive’s taxable year in which the
expense was incurred (unless this Agreement specifically provides for
reimbursement by an earlier date);

(iii) the right to reimbursement of an expense or payment of an in-kind benefit
shall not be subject to liquidation or exchange for another benefit.

C. Short-Term Deferral Exemption. It is intended that payments made under this
Agreement due to Executive’s termination of employment that are not otherwise
subject to 409A which are paid on or before the 15th day of the third month
following the end of Executive’s taxable year in which his termination of
employment occurs shall be exempt from compliance with 409A pursuant to the
exemption for short-term deferrals set forth in Section 1.409A-l(b)(4) of the
Treasury Regulations (“Regulations”).

D. Separation Pay Exemption. It is intended that payments made under this
Agreement due to Executive’s Without Cause Termination or Constructive Discharge
that are not otherwise subject to 409A which do not exceed two times the lesser
of (a) the Executive’s annualized compensation (determined in accordance with
the Regulations) or (b) the maximum amount that may be taken into account under
Section 401(a)(17) of the Code ($245,000 for 2011) shall be exempt from
compliance with 409A pursuant to the exemption for separation pay set forth in
Section 1.409A-l(b)(9) of the Regulations.

E. Six-Month Delay for Specified Employees. Anything in this Agreement to the
contrary notwithstanding, payments to be made under this Agreement upon
termination of Executive’s employment which are subject to 409A (“409A
Payments”) shall be delayed for six months following such termination of
employment if Executive is a Specified Employee as defined below on the date of
termination of employment. Any 409A Payment due within such six-month period
shall be delayed to the end of such six-month period.

(i) The Company will adjust the 409A Payment to reflect the deferred payment
date by multiplying the payment or reimbursement by the product of the six-month
CMT Treasury Bill annualized yield rate as published by the U.S. Treasury for
the date on which such payment or reimbursement would have been made but for the
delay multiplied by a fraction, the numerator of which is the number of days by
which such payment or reimbursement was delayed and the denominator of which is
365.

(ii) The Company will make the adjusted 409A Payment at the beginning of the
seventh month following Executive’s termination of employment. Notwithstanding
the foregoing, if calculation of the amounts payable by any payment date
specified in this Subsection E is not administratively practicable due to events
beyond the control of Executive (or Executive’s beneficiary or estate) and for
reasons that are commercially reasonable, payment will be made as soon as
administratively practicable in compliance with 409A and the Regulations
thereunder. In the event of Executive’s death during such six-month period,
payment will be made in the payroll period next following the payroll period in
which Executive’s death occurs.

(iii) “Specified Employee”. For purposes of this Agreement, a “Specified
Employee” shall mean an employee of the Company who satisfies the requirements
for being designated a “key employee” under Section 416(i)(l)(A)(i), (ii) or
(iii) of the Code without regard to Section 416(i)(5) of the Code at any time
during a calendar year, in which case such, employee shall be considered a
Specified Employee for the twelve-month period beginning on the first day of the
fourth month immediately following the end of such calendar year.
Notwithstanding the foregoing, all employees who are nonresident aliens during
an entire calendar year are excluded for purposes of determining which employees
meet the requirements of Section 416(i)(l)(A)(i), (ii) or (iii) of the Code
without regard to Section 416(i)(5) of the Code for such calendar year. The term
“nonresident alien” as used herein shall have the meaning set forth in
Regulations Section 1.409A- l(j). In the event of any corporate spinoff or
merger, the determination of which employees meet the requirements of
Section 416(i)(l)(A)(i), (ii) or (iii) of the Code without regard to
Section 416(i)(5) of the Code for any calendar year shall be determined in
accordance with Regulations Section 1.409A-l(i)(6).

SECTION III
OTHER DUTIES OF THE EXECUTIVE
DURING AND AFTER THE PERIOD OF EMPLOYMENT

A. Cooperation with Legal Claims. The Executive will, with reasonable notice
during or after the Period of Employment, furnish information as may be in his
possession and reasonably cooperate with WEX and its affiliates as may
reasonably be requested in connection with any claims or legal action in which
WEX or any of its affiliates is or may become a party. The foregoing shall not
unreasonably interfere with the Executive’s duties to any successor employer and
the Company shall reimburse the Executive for any reasonable expenses incurred
for providing such assistance.

B. Protection of Confidential Information.

(i) Acknowledgement. The Company and the Executive acknowledge that the services
to be performed by the Executive under this Agreement are unique and
extraordinary and that, as a result of the Executive’s employment, the Executive
will be in a relationship of confidence and trust with the Company and will come
into possession of Confidential Information (as defined below) that is (1) owned
or controlled by the Company, (2) in the possession of the Company and belonging
to third parties or (3) conceived, originated, discovered or developed, in whole
or in part, by the Executive. “Confidential Information” means trade secrets and
other confidential or proprietary business, technical, personnel or financial
information, whether or not the Executive’s work product, in written, graphic,
oral, electronic or other tangible or intangible forms, including
specifications, samples, records, data, computer programs, drawings, diagrams,
models, customer names, business or mailing addresses, ID’s or e-mail addresses,
business or marketing plans, studies, analyses, projections and reports,
communications by or to attorneys (including attorney-client privileged
communications), memos and other materials prepared by attorneys or under their
direction (including attorney work product), and software systems and processes.
Any Confidential Information that is not readily available to the public shall
be considered to be a trade secret and confidential and proprietary, even if it
is not specifically marked as such, unless the Company advises the Executive
otherwise in writing.

(ii) Nondisclosure. The Executive agrees that the Executive will keep the
Confidential Information in strictest confidence and trust, and will not,
without the prior written consent of the Company, directly or indirectly, use or
disclose Confidential Information to any person, during or after the Executive’s
employment, except as may be necessary in the ordinary course of performing the
Executive’s duties under this Agreement. This Section III(B) shall apply
indefinitely, both during and after the Executive’s employment.

(iii) Surrender Upon Termination. The Executive agrees that, in the event of the
termination of the Executive’s employment for any reason, at any time, the
Executive will immediately deliver to the Company all property belonging to the
Company, including documents and materials of any nature pertaining to the
Executive’s work with the Company, and will not take with the Executive any
documents or materials of any description, or any reproduction thereof of any
description, containing or pertaining to any Confidential Information. It is
understood that the Executive is free to use information that is in the public
domain, but not as a result of a breach of this Agreement.

C. Restrictions.

(i) During the Executive’s employment and for the Post Termination Period
thereafter (collectively, the “Restricted Period”), the Executive will not
knowingly use his status with WEX or any of its affiliates to obtain loans,
goods or services from another organization on terms that would not be available
to him in the absence of his relationship to WEX or any of its affiliates. The
Post Termination Period means a period of two (2) years following the
Executive’s termination of employment, if, in connection with such termination,
the Executive receives a severance under Section I of this Agreement..

(ii) During the Restricted Period, the Executive will not make any statements or
perform any acts intended or reasonably calculated to advance the interest of
any existing or prospective Competing Enterprise or in any way to injure the
interests of or disparage WEX or any of its affiliates.

(iii) During the Restricted Period, the Executive, without prior express written
approval by the Chief Executive Officer of WEX, will not become employed by,
render services to or directly or indirectly (whether for compensation or
otherwise) own or hold a proprietary interest in, manage, operate, or control,
or join or participate in the ownership, management, operation or control of, or
furnish any capital to or be connected in any manner with, any Competing
Enterprise.

(iv) For purposes of this Section III, a “Competing Enterprise” means any
entity, organization or person engaged, or planning to become engaged, in
substantially the same or similar business to that being conducted or actively
and specifically planned to be conducted within the Restricted Period by WEX or
its subsidiaries, owned or controlled. It includes, without limitation: (i) the
business of developing, managing, operating, marketing, processing, financing,
or otherwise being involved in providing any products or services for the
benefit of or use by commercial vehicle or aviation fleets through charge cards,
credit cards, procurement cards or any other form of payment services or
electronic commerce; (ii) the sale, distribution or publication of petroleum
product pricing or management information or other products or services
currently sold or contemplated to be sold by WEX or any of its owned or
controlled subsidiaries, and (iii) the business of developing, managing,
operating, marketing, processing, financing, or otherwise being involved in
providing commercial travel, entertainment, purchasing or payroll credit cards
or payment services. The restrictions in this Section shall not be construed to
prevent the Executive from working for a business entity that does not compete
with WEX or its subsidiaries simply because the entity is affiliated with a
Competing Enterprise, so long as the entity is operationally separate and
distinct from the Competing Enterprise and the Executive’s job responsibilities
at that entity are unrelated to the Competing Enterprise. The Executive
acknowledges that WEX’s and its subsidiaries’ businesses are conducted
nationally and agrees that the provisions in this paragraph, shall operate
throughout the United States.

(v) During the Restricted Period, the Executive, without express prior written
approval from the Chief Executive Officer, will not solicit any then-current
clients, customers or private label, co-brand or similar strategic partners of
WEX or any of its affiliates. In addition, during the Restricted Period, the
Executive, without express prior written approval from the Chief Executive
Officer, will not discuss with any employee of WEX or any of its affiliates
information related to the operation or potential operation of any Competing
Enterprise.

(vi) During the Restricted Period, the Executive will not interfere with the
employees or affairs of WEX or any of its affiliates or solicit or induce any
person who is an employee of WEX or any of its affiliates to terminate any
relationship such person may have with WEX or any of its affiliates. In
addition, neither the Executive nor any entity he controls or person he employs
shall, during such period, directly or indirectly engage, employ or compensate
any employee of WEX or any of its affiliates. The Executive hereby represents
and warrants that the Executive has not entered into any agreement,
understanding or arrangement with any employee of WEX or any of its affiliates
pertaining to any business in which the Executive has participated or plans to
participate, or to the employment, engagement or compensation of any such
employee.

(vii) For the purposes of this Agreement, “proprietary interest” means legal or
equitable ownership, whether through stock holding or otherwise, of an equity
interest in a business, firm or entity or ownership of more than 1% of any class
of equity interest in a publicly-held company and the term “affiliate” when used
with respect to WEX will include without limitation all subsidiaries of WEX.

D. The Executive hereby acknowledges that damages at law may be an insufficient
remedy to WEX if the Executive violates the terms of this Agreement and that WEX
will be entitled, upon making the requisite showing, to preliminary and/or
permanent injunctive relief in any court of competent jurisdiction to restrain
the breach of or otherwise to specifically enforce any of the covenants
contained in this Section IX without the necessity of showing any actual damage
or that monetary damages would not provide an adequate remedy. Such right to an
injunction will be in addition to, and not in limitation of, any other rights or
remedies WEX may have. Without limiting the generality of the foregoing, neither
party will oppose any motion the other party may make for any expedited
discovery or hearing in connection with any alleged breach of this Section III.

E. The Executive agrees that the restrictions contained in this Section III are
an essential element of the compensation the Executive is granted hereunder and
but for the Executive’s agreement to comply with such restrictions, WEX would
not have entered into this Agreement.

F. This Section III will continue in full force in accordance with its terms
notwithstanding any termination of Executive’s employment.

SECTION IV
MITIGATION

The Executive will not be required to mitigate the amount of any payment
provided for hereunder by seeking other employment or otherwise, nor will the
amount of any such payment be reduced by any compensation earned by the
Executive as the result of employment by another employer after the date the
Executive’s employment hereunder terminates or by offset against any amount
claimed to be owed by the Executive to WEX, or otherwise. The parties’
respective obligations hereunder shall be absolute and unconditional and shall
not be affected by any circumstances, including without limitation any setoff,
counterclaim, recoupment, defense or other right which the other party hereto
may have.

SECTION V
TAXATION

The Executive acknowledges and agrees that WEX may directly or indirectly
withhold from any payments under this Agreement all federal, state, city or
other taxes that will be required pursuant to any law or governmental
regulation. Anything in this Agreement to the contrary notwithstanding, the
terms of this Agreement shall be interpreted and applied in a manner consistent
with the requirements of Section 409A of the Code and the Regulations so as not
to subject Executive to the payment of any tax or interest which may be imposed
under such section, and the Company shall have no right to accelerate or make
any payment under this Agreement to the extent such action would subject
Executive to the payment of any tax or interest under such section. If all or a
portion of the benefits and payments provided under this Agreement constitute
taxable income to Executive for any taxable year that is prior to the taxable
year in which such payments and/or benefits are to be paid to Executive, as a
result of the Agreement’s failure to comply with the requirements of
Section 409A of the Code and the Regulations, the applicable payment or benefit
shall be paid immediately to Executive to the extent such payment or benefit is
required to be included in income.

SECTION VI
EFFECT OF PRIOR AGREEMENTS

This Agreement will supersede any prior agreement between the Executive on the
one hand, and WEX (or any of its affiliates or parents) on the other hand
concerning the subject matter hereof and any such prior agreement will be deemed
terminated without any remaining obligations of either party thereunder.

SECTION VII
CONSOLIDATION, MERGER OR SALE OF ASSETS

Nothing in this Agreement will preclude WEX from consolidating or merging into
or with, or transferring all or substantially all of its assets to, another
corporation that assumes this Agreement and all obligations and undertakings of
WEX hereunder. Upon such a consolidation, merger or sale of assets the term
“WEX” will mean the other corporation and this Agreement will continue in full
force and effect.

SECTION VIII
MODIFICATION, WAIVER, TERMINATION AND SURVIVAL

This Agreement may not be modified or amended except in writing signed by the
parties. No term or condition of this Agreement will be deemed to have been
waived except when waived in writing by the party charged with waiver. A waiver
will operate only as to the specific term or condition waived and will not
constitute a waiver for the future or have any impact on anything other than
that which is specifically waived. Notwithstanding the above, the Company may
unilaterally terminate this Agreement by providing at least 12 months prior
written notice to the Executive of such termination and in which case this
Agreement shall have no further effect from and after the effective date of
termination specified in such notice; provided, however, that the provisions of
Section III A, B, D, E and F (“Other Duties of the Executive During and After
the Period of Employment”), Section VII (“Consolidation, Merger or Sale of
Assets”), Section VIII (“Modification, Waiver, Termination and Survival”),
Section IX (“Governing Law”), Section XI (“Not An Employment Contract”) and
Section XII (“Separability”) shall continue in full force in accordance with
their terms notwithstanding such termination of the Agreement.

SECTION IX
GOVERNING LAW

This Agreement has been executed and delivered in the State of Maine and its
validity, interpretation, performance and enforcement will be governed by the
internal laws of that state.

SECTION X
ARBITRATION

A. Any controversy, dispute or claim arising out of or relating to this
Agreement or the breach hereof which cannot be settled by mutual agreement
(other than with respect to the matters covered by Section III for which WEX
may, but will not be required to, seek injunctive relief) will be finally
settled by binding arbitration in accordance with the Federal Arbitration Act
(or if not applicable, the applicable state arbitration law) as follows: Any
party who is aggrieved will deliver a written notice to the other party setting
forth the specific points in dispute. Any points remaining in dispute twenty
(20) days after the giving of such written notice may be submitted by either
party, upon ten (10) days prior written notice to the other party, to
arbitration in Portland, Maine, to the American Arbitration Association, before
a single arbitrator appointed in accordance with the arbitration rules of the
American Arbitration Association, National Rules for the Resolution of
Employment Disputes, modified only as herein expressly provided. The arbitrator
may enter a default decision against any party who fails to participate in the
arbitration proceedings.

B. The decision of the arbitrator on the points in dispute will be final, and
binding, and judgment on the award may be entered in any court having
jurisdiction thereof.

C. Except as otherwise provided in this Agreement, the arbitrator will be
authorized to apportion his/her fees and expenses as the arbitrator deems
appropriate. In the absence of any such apportionment, the fees and expenses of
the arbitrator will be borne equally by each party, and each party will bear the
fees and expenses of its or his own attorney.

D. The parties agree that this Section X has been included to rapidly and
inexpensively resolve any disputes between them, with respect to this Agreement,
and that this Section X will be grounds for dismissal of any court action
commenced by either party with respect to this Agreement, other than
post-arbitration actions seeking to enforce an arbitration award, or matters
covered by Section III. In the event that any court determines that this
arbitration procedure is not binding, or otherwise allows any litigation
regarding a dispute, claim, or controversy covered by this Agreement to proceed,
the parties hereto hereby waive any and all right to a trial by jury in or with
respect to such litigation and do hereby consent to the jurisdiction of the
appropriate court within the State of Maine.

E. The parties will keep confidential, and will not disclose to any person,
except as may be required by law, the existence of any controversy hereunder.
the referral of any such controversy to arbitration or the status or resolution
thereof.

SECTION XI
NOT AN EMPLOYMENT CONTRACT

The Executive acknowledges that this Agreement does not constitute a contract of
employment and does not imply that the Company will continue the Executive’s
employment for any period of time.

SECTION XII
SEPARABILITY

All provisions of this Agreement are intended to be severable. In the event any
provision or restriction contained herein is held to be invalid or unenforceable
in any respect, in whole or in part, such finding will in no way affect the
validity or enforceability of any other provision of this Agreement. The parties
hereto further agree that any such invalid or unenforceable provision will be
deemed modified so that it will be enforced to the greatest extent permissible
under law, and to the extent that any court of competent jurisdiction determines
any restriction herein to be unreasonable in any respect, such court may limit
this Agreement to render it reasonable in the light or the circumstances in
which it was entered into and specifically enforce this Agreement as limited.

IN WITNESS WHEREOF, the undersigned have executed this Agreement this 13th day
of April, 2012 and effective as of the date first above written.

WRIGHT EXPRESS CORPORATION

/s/ Michael E. Dubyak
By: MICHAEL E. DUBYAK
Title: Chief Executive Officer


/s/ Steven Elder



    STEVEN ELDER

